The application for the permit was not *1080granted within six months after the filing of the application, and, by reason of such lapse of time, under the provisions of subdivision 6 of section 105 of the Building Code of the City of White ¡Plains, the application would be deemed abandoned unless appellant, “ for cause ”, extended the stated period of limitation. Appellant’s denial of an extension had been on the ground that he was not empowered to grant it after the termination of the limitation period. In our opinion, appellant was authorized to determine whether there was cause sufficient to justify an extension, and to grant or deny an extension, in discretion, even though the limitation period had ended. He did not act in discretion, but the court may not undertake the function of appellant. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.